Case 3:18-cv-00705-VLB Document 116-33 Filed 11/12/19 Page 1 of 7




          EXHIBIT 30
Case 3:18-cv-00705-VLB Document 116-33 Filed 11/12/19 Page 2 of 7




                                                          ARROYO000641
Case 3:18-cv-00705-VLB Document 116-33 Filed 11/12/19 Page 3 of 7




                                                          ARROYO000642
Case 3:18-cv-00705-VLB Document 116-33 Filed 11/12/19 Page 4 of 7




                                                          ARROYO000643
Case 3:18-cv-00705-VLB Document 116-33 Filed 11/12/19 Page 5 of 7




                                                          ARROYO000644
Case 3:18-cv-00705-VLB Document 116-33 Filed 11/12/19 Page 6 of 7




                                                          ARROYO000645
Case 3:18-cv-00705-VLB Document 116-33 Filed 11/12/19 Page 7 of 7




                                                          ARROYO000646
